Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,062,160 B2 Jul. 13, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because -


Claim 1 of current application is as below:

A server communicably connected to a monitoring camera, 

wherein the server is configured to, 

analyze feature information including a whole body and a face of a person reflected in a video image sent from a monitoring camera and store a whole body image obtained by cutting out the whole body of the person and a face image obtained by cutting out the face of the person, 

in response to designation of a person of interest, execute first collation processing targeted for the whole body image of the person of interest and second collation processing targeted for the face image of the person of interest, and 

in response to identification of a person matching at least one of the whole body image and the face image of the person of interest by at least one of the first collation processing and the second collation processing, output a notification that the person of interest is found.

Claim 2 of current application is as below:
The server according to claim 1, wherein the server is configured to, be communicably connected to a client terminal, and receive a request for execution of each of the first collation processing and the second collation processing sent from the client terminal.

Claim 3 of current application is as below:

The server according to claim 2, wherein the server is configured to, send, to the client terminal, the notification that the person of interest is found.

Claim 4 of current application is as below:

The server according to claim 3, wherein the server is configured to, store information indicating a moving direction of the person, and send the notification including a moving direction of the person of interest when the person of interest passes a monitoring camera in which the person of interest is found.

Claim 8 of current application is as below:

A processing method performed by a server communicably connected to a monitoring camera, the processing method comprising: 
analyzing feature information including a whole body and a face of a person reflected in a video image sent from a monitoring camera and storing a whole body image obtained by cutting out the whole body of the person and a face image obtained by cutting out the face of the person; 
in response to designation of a person of interest, executing first collation processing targeted for the whole body image of the person of interest and second collation processing targeted for the face image of the person of interest; and 
in response to identification of a person matching at least one of the whole body image and the face image of the person of interest by at least one of the first collation processing and the second collation processing, outputting a notification that the person of interest is found.

Claim 1 of U.S. Patent No.11,062,160 is as below:

A person monitoring system comprising: 

a server communicably connected to each of n (n is an integer of 2 or more) monitoring cameras; and 
a client terminal communicably connected to the server, 
wherein the server is configured to, 
receive video images sent from each of the n monitoring cameras, analyze feature information including a whole body and a face of a person reflected in each of the video images and store a whole body image obtained by cutting out the whole body of the person and a face image obtained by cutting out the face of the person as an analysis result, 
the client terminal is configured to, 
in response to designation of a whole body image and a face image of a person of interest, send a request, to the server, for execution of each of first collation processing targeted for the whole body image of the person of interest and second collation processing targeted for the face image of the person of interest, and 
the server is configured to, 
when a person matching at least one of the whole body image and the face image of the person of interest is specified by at least one of the first collation processing and the second collation processing, send, to the client terminal, an alarm notification to the client terminal that the person of interest is found.

Here, it is obvious to modify by deleting and rewording the features from claim 1 of allowed US patent and come up with claim language of claims 1 – 4 and 8 of current application.

Dependent claims 5 - 7 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,062,160 B2 Jul. 13, 2021 due to their dependency on claim 1 of current application.

Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.11,062,160 B2 Jul. 13, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because -

Claim 9 of current application is as below:

A server communicably connected to each of n (n is an integer of 2 or more) monitoring cameras, 
wherein the server is configured to, 
analyze feature information including a whole body and a face of a person reflected in each of video images sent from the respective n monitoring cameras and store a whole body image obtained by cutting out the whole body of the person and a face image obtained by cutting out the face of the person, 
in response to designation of k (k is an integer of 2 or more satisfying k < n) monitoring cameras among the n monitoring cameras and respective capturing periods of the k monitoring cameras, receive a request for execution of retrieval processing of a whole body and a face of a person of interest reflected in video images captured by the k monitoring cameras, and 
in response to identification of a person matching at least one of the whole body image and the face image of the person of interest by the retrieval processing, output a retrieval result including at least one of the whole body image and the face image of the person of interest for each of the k monitoring cameras.

Claim 11 of current application is as below:

A processing method performed by a server communicably connected to each of n (n is an integer of 2 or more) monitoring cameras, the processing method comprising: 
analyzing feature information including a whole body and a face of a person reflected in each of video images sent from the respective n monitoring cameras and store a whole body image obtained by cutting out the whole body of the person and a face image obtained by cutting out the face of the person; 
in response to designation of k (k is an integer of 2 or more satisfying k < n) monitoring cameras among the n monitoring cameras and respective capturing periods of the k monitoring cameras, receiving a request for execution of retrieval processing of a whole body and a face of a person of interest reflected in video images captured by the k monitoring cameras; and 
in response to identification of a person matching at least one of the whole body image and the face image of the person of interest by the retrieval processing, outputting a retrieval result including at least one of the whole body image and the face image of the person of interest for each of the k monitoring cameras.

Claim 10 of U.S. Patent No.11,062,160 is as below:

A person monitoring system comprising: 
a server communicably connected to each of n (n is an integer of 2 or more) monitoring cameras; and a client terminal communicably connected to the server, wherein the server is configured to, 
receive video images sent from each of the n monitoring cameras, analyze feature information including a whole body and a face of a person reflected in each of the video images and store a whole body image obtained by cutting out the whole body of the person and a face image obtained by cutting out the face of the person as an analysis result, 
the client terminal is configured to, in response to designation of k (k is an integer of 2 or more satisfying k≤n) monitoring cameras among the n monitoring cameras and respective capturing periods of the k monitoring cameras, send, to the server, a request for execution of retrieval processing of a whole body and a face of the same person of interest reflected in the captured video images captured by the k monitoring cameras, and 
the server is configured to, 
when a person matching at least one of the whole body image and the face image of the person of interest is specified by the retrieval processing, send, to the client terminal, a retrieval result including at least one of the whole body image and the face image of the person of interest for each of the k monitoring cameras.

Here, it is obvious to modify by deleting and rewording the features from claim 10 of allowed US patent and come up with claim language of claims 9 and 11 of current application.

Dependent claim 10 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.11,062,160 B2 Jul. 13, 2021 due to their dependency on claim 9 of current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6, 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over  
Takizawa US PGPub: US 2006/0204050 A1 Sep. 14, 2006 and in view of
Saban US PGPub: US 2016/0127710 A1 May 5, 2016.

Regarding claims 1, 8, 9, 11, Takizawa discloses,

a server, a processing method performed by a server communicably connected to a monitoring camera, a server communicably connected to each of n (n is an integer of 2 or more) monitoring cameras and a processing method performed by a server communicably connected to each of n (n is an integer of 2 or more) monitoring cameras (face authenticating apparatus and entrance and exit management apparatus. The face authenticating dictionary 17 registers – i.e., stores, plural items of dictionary information in advance as characteristic information on a face specific to each person based on a face image of a person who is permitted to enter or exit from the entrance and exit target area 2. The face identification module 19 correlates characteristic information on an image of a face region picked up by the cameras 11 and 12 and selected by the identification target selector module 15 or characteristic information on a face image picked up by the short distance camera 18 with dictionary information which has been registered in advance in the face authenticating dictionary 17, thereby determining whether or not the pedestrian M is a person who has been registered in advance. The display identification control module 23 controls a whole operation of the entrance and exit management apparatus. Here, display identification control module 23, reads on claimed feature, a server – Fig. 3/23, paragraph 0039) communicably connected to a monitoring camera (cameras 11 and 12 – Figs. 1/11, 1/12, 3/11, 3/12), 

wherein the server is configured to, and the processing method comprising: 

analyze feature information including a face of a person reflected in a video image sent from a monitoring camera (the cameras 11 and 12 each capture an image which includes at least the face of a pedestrian M. The face identification module 19 correlates characteristic information on an image of a face region picked up by the cameras 11 and 12 and selected by the identification target selector module 15 or characteristic information on a face image picked up by the short distance camera 18 with dictionary information which has been registered in advance in the face authenticating dictionary 17, thereby determining whether or not the pedestrian M is a person who has been registered in advance – Fig. 3, paragraph 0039) and store (the face authenticating dictionary 17 registers – i.e., stores, plural items of dictionary information in advance as characteristic information on a face specific to each person based on a face image of a person who is permitted to enter or exit from the entrance and exit target area 2 – Fig. 3/17, paragraph 0039), 

in response to designation of a person of interest, and second collation processing targeted for the face image of the person of interest (the face identification module 19 correlates characteristic information on an image of a face region picked up by the cameras 11 and 12 and selected by the identification target selector module 15 or characteristic information on a face image picked up by the short distance camera 18 with dictionary information which has been registered in advance in the face authenticating dictionary 17, thereby determining whether or not the pedestrian M is a person who has been registered in advance – Figs. 3/19, 3/23, paragraph 0039), and 

in response to identification of a person matching at least one of the whole body image and the face image of the person of interest by at least one of the first collation processing and the second collation processing, output a notification that the person of interest is found (the face identification display module 21 displays a current status of face identification with respect to the pedestrian M – Figs. 3/21, 5D, 5E, paragraphs 0039, 0046, 0047),

but, does not discloses, store “a whole body image obtained by cutting out the whole body of the person and a face image obtained by cutting out the face of the person” and 
“execute first collation processing targeted for the whole body image of the person of interest”.

Saban teaches, a security system application for multilevel user learning and authentication (Fig. 6, paragraphs 0024, 0158).

A security application, with accurate face recognition over calibrated EyesMatch (see, U.S. application Ser. No. 13/843,001) when the camera is located with projection perspective to the user's eyes, with Dynamic QR (quick response) code recognition (e.g., authorization and management of user access via Mobile Application, or badge, QR code can be generated for the mobile application from the cloud and can be verified by user authentication in the application), with full body recognition, scanning, and learning, with item recognition (e.g., clothes, uniform, badge, and the like), with a wireless sniffer (e.g., WiFi, Cellular, ultrasound and the like), with API to a security database, with location systems, with public information and the like. Here, “with full body recognition” reads on the claimed feature, execute first collation processing targeted for the whole body image of the person of interest (paragraph 0066).

It is possible to obtain object measurement in multiple cuts to estimate the user’s 3D body curves (paragraph 0138). The video, stills or the analyzed data is recorded with a video/still recording module 605 directly from thee camera, reads on the claimed feature, store “a whole body image obtained by cutting out the whole body of the person and a face image obtained by cutting out the face of the person” (paragraph 0164). The visual video/image or analyzed data can be displayed in front of the user screen (full body or smaller), delivered over the cloud or delivered directly to a control center to be displayed on a screen 606 or to a module for further processing and analysis (paragraph 0165).

Additional body authentication sensors can include voice, smell, palm, fingerprint, eyes, DNA, skeleton with X-ray sensors or ultrasound, teeth, hair, impression, color, eyes, blood, halo, temperature, skin marks, ears and the like (paragraph 0163).

The mirror can prompt the user to stand in the right location, e.g., when a user gets closer, the mirror can switch back to idle mode or the mirror can cut the user legs in the image, and the like (paragraph 0192).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the face authenticating apparatus and entrance and exit management apparatus of Takizawa (Takizawa, Figs. 1, 3, paragraph 0039), wherein the system of Takizawa, would have incorporated a security system application for multilevel user learning and authentication of Saban (Saban, Fig. 6, paragraphs 0024, 0066, 0158, 0164) for a security system authentication for multilevel user learning and authentication (Saban, paragraph 0158).

Regarding claim 2, Takizawa discloses,

the server according to claim 1, wherein the server is configured to, be communicably connected to a client terminal, (authentication target selector module 15 – Fig. 3/15) and receive a request for execution (display identification control module 23 receives Identification target person information from authentication target selector 15 – Fig. 3) of each of the first collation processing and the second collation processing sent from the client terminal (the face authenticating module 19 correlates characteristic information on an image of a face region picked up by the cameras 11 and 12 and selected by the identification target selector module 15 or characteristic information on a face image picked up by the short distance camera 18 with dictionary information which has been registered in advance in the face authenticating dictionary 17, thereby determining whether or not the pedestrian M is a person who has been registered in advance – Figs. 3/19, 3/23, paragraph 0039).

Regarding claim 3, Takizawa discloses,

the server according to claim 2, wherein the server is configured to, send, to the client terminal, the notification that the person of interest is found (the face identification display module 21 displays a current status of face identification with respect to the pedestrian M – Figs. 3/21, 5D, paragraphs 0039, 0046).

Regarding claim 4, Takizawa discloses,

the server according to claim 3, wherein the server is configured to, store information indicating a moving direction of the person, and send the notification including a moving direction of the person of interest when the person of interest passes a monitoring camera in which the person of interest is found (the display section displaying a current state of face authentication with respect to the moving person – paragraph 0018. The viewing line induction display module 22 is provided as a message display for prompting the pedestrian M to view the face identification display module 21, and, for example, is formed of an arrow pattern using a plurality of light emitting elements such as LEDs. This arrow pattern, a tip end of which is oriented to a direction of the face identification display module 21, is allocated in front of the pedestrian M – paragraph 0048).

Regarding claim 6, Takizawa discloses,

the server according to claim 1, wherein the server is configured to, based on a moving direction of the person of interest when the person of interest passes the monitoring camera in which the person of interest is found, set a first threshold value of each of the first collation processing and the second collation processing to be executed based on a video image of one or more monitoring cameras installed in the moving direction such that the first threshold value is lower than a predetermined value (a pedestrian moves in a direction indicated by the arrow "a", and the face of the pedestrian M facing a door provided in an entrance and exit target area is captured by cameras. Specifically, while the pedestrian M exists between a position C and a position A in the walking area, an image including at least a face of the pedestrian M is captured as an image by the cameras. While the pedestrian M reaches the door from the position A, it is determined whether or not the pedestrian M is a person who has been registered in advance, based on the captured image. In the case where the determination result is affirmative, the door is opened – ABSTRACT, paragraph 0035).

Regarding claim 10, Takizawa discloses,

the server according to claim 9, wherein installation points of the k monitoring cameras are different from each other (cameras 11 and 12 – Figs. 1/11, 1/12, 3/11, 3/12) and the capturing periods of the k monitoring cameras are different from each other (the predetermined number of images used here denotes a required minimum number of images for face identification of the pedestrian M, and can be arbitrarily set according to a length of the walking area 1, i.e., an image pickup time of the pedestrian M – paragraphs 0086, 0105).
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642